UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6974



MARION L. BEA,

                                              Plaintiff - Appellant,

          versus


BENJAMIN N.A. KENDRICK, Circuit Court Judge of
Arlington County,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-515-AM)


Submitted:   September 16, 2004       Decided:   September 23, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion L. Bea, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marion L. Bea appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Bea v. Kendrick,

No. CA-04-515-AM (E.D. Va. filed May 24, 2004 & entered May 25,

2004).   Bea’s motion for appointment of counsel is denied.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -